Title: To George Washington from Samuel Huntington, 23 May 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia May 23. 1781
                        
                        I do myself the Honor of transmitting for your Excellency’s Approbation, the enclosed Copies of Despatches
                            from General Greene, from No. 1 to 6, if the Information hath been already communicated (which is probable) by General
                            Greene, the Trouble of perusing these Papers will be unnecessary, the Expence of transmitting them is inconsiderable.
                        By the latest Accounts from Virginia & North Carolina, General Phillips was near Petersburgh and Lord
                            Cornwallis at Hallifax. I have the Honor to be, with the greatest Regard Your Excellency’s most obedient & most
                            humble Servant
                        
                            Sam. Huntington
                        
                        
                            P.S. Your Excellency’s Despatches of the 17th have been duly received.
                        
                    